The Appellate Tax Board by decision granted abatements of real estate taxes assessed for the years 1965 to 1967, inclusive, on the Smiths’ land (the locus) in Ipswich. The assessors appealed and contend that the board should not have permitted Smith, as an owner, to testify concerning the value of the locus. Smith was familiar with the property. In 1961, before he bought the locus (which included some land in Hamilton) after looking around Ipswich, he had caused the whole locus to be appraised by a qualified appraiser. The latter testified as to this appraisal, and a more recent appraisal of only the land in Ipswich, each at a figure somewhat less than what Smith paid for the locus. Smith knew what he had paid for minor improvements and the rent he had received from the building. He was in the real estate investment business. The board was warranted, in its discretion, in receiving his testimony as to the value. Willey v. Cafrella, 336 Mass. 623, 624-625. Southwick v. Massachusetts Turnpike Authy. 339 Mass. 666, 668-669. Root v. Commonwealth, 350 Mass. 764. Cf. Rubin v. Arlington, 327 Mass. 382, 383-385. No exceptions appear to have been saved to certain questions excluded on cross-examination about which some argument appears in the assessors’ brief.

Decisions of the Appellate Tax Board affirmed.